 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT, dated as of July 1, 2020, is by and between
SCIENTIFIC BIOPROCESSING, INC., a Delaware corporation with its principal
executive offices at 520 William Pitt Way, Building B-1, Suite 433, Pittsburgh
PA 15238 (the “Company”), and JAMES POLK, an individual residing at 7550 Glen
Ridge Road, Castle Pines, CO 80108 (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is a wholly-owned subsidiary of Scientific Industries,
Inc., a Delaware corporation (“SI”);
 
WHEREAS, in connection with a financing by SI to fund the development of the
Company’s operations, the Company desires to employ Employee as the Chief
Commercial Officer of the Company, and Employee desires to serve in such
capacity, all on the terms and conditions set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Retention of Services; Term. The Company hereby retains the services of
Employee, and Employee agrees to furnish such services, upon the terms and
conditions hereinafter set forth. Subject to earlier termination on the terms
and conditions hereinafter provided, and further subject to certain provisions
hereof which survive the term of the employment of Employee by the Company, the
term of this Agreement shall be comprised of a three year period of employment
commencing on July 1, 2020 and ending on June 30, 2023 (the “Initial Term”), and
shall be extended thereafter for two additional one-year periods (each an
“Additional Term”, and together with the Initial Term, the “Term”) unless or
until the Company or Employee provides no less than 90 days’ prior written
notice to the other party of the termination of this Agreement at the end of the
then-current Term. Non-renewal of this Agreement (whether by expiration of the
Initial Term or any Additional Term) shall not constitute termination without
“cause” as defined in Section 9(a) and shall not give rise to Severance Payments
pursuant to Section 9(c).
 

2. Duties and Extent of Services During Period of Employment. During the Term,
Employee shall: (a) be employed by the Company as the Chief Commercial Officer
of the Company; (b) perform such duties and services as are commensurate with
Employee’s positions; (c) devote Employee’s full business time and exclusive
business efforts to serving the Company; and (d) perform all duties incident to
Employee’s position to the best of Employee’s ability and in compliance with the
policies and procedures of the Company and applicable law.
 
3. Remuneration. During the Term, the Company shall pay to Employee as
compensation for Employee’s services hereunder:
 
(a) a base salary equal to $300,000 per annum payable in a manner consistent
with the Company’s payroll practices;
 
 (b) an annual bonus for each fiscal year during the Term of up to 10% of
Employee’s base salary, if Employee is employed by the Company as of the last
day of such fiscal year, as may be determined by the Board of Directors of the
Company (the “Board”), or the compensation committee thereof (the “Compensation
Committee”), in its sole discretion, in each case payable not later than the
97th day of the next fiscal year; and
 

(c) SI shall grant to Employee qualified options (the “Stock Options”), pursuant
to SI’s 2012 Stock Option Plan, as amended (the “Plan”) or new equity incentive
plan, as set forth in a Stock Option Grant Agreement.
 
 4. Employee Benefits; Expenses.
 
 (a) During the Term, the Company shall provide to Employee the right to
participate in the Company’s then existing medical and dental insurance and all
other employee benefit plans and policies on the same terms as are then
generally available to the Company’s senior executive employees, including
without limitation, medical and dental insurance, disability insurance, holiday
and sick pay, and the right to participate in and receive matching contributions
pursuant to the Company’s plan under Section 401(k) of the Internal Revenue Code
in accordance with the Company’s plan.
 

(b) Employee shall be entitled to paid vacation during the Term at the rate of
twenty (20) days per annum, which shall accrue and be used in accordance with
the Company’s vacation policy, as then in effect for the Company’s senior
executive employees. In the event that Employee’s employment by the Company is
terminated for any reason whatsoever, the Company shall pay to Employee an
amount equal to the number of earned vacation days’ times Employee’s
then-current daily rate of salary pursuant to Section 3(a) above, upon such
termination. Employee shall also be entitled to six (6) personal days per fiscal
year during the Term in accordance with Company policy, as then in effect for
the Company’s senior executive employees.
 
 (c) The Company shall reimburse Employee, in accordance with the practice
followed from time to time for other executive officers of the Company, for a
cellular telephone, a laptop computer (all of which are the property of the
Company), including all expenses relating to operating a laptop computer and
wireless connections and suitable software thereon, and all reasonable and
necessary business and traveling expenses and other disbursements incurred by
Employee for or on behalf of the Company in the performance of Employee’s duties
hereunder, upon presentation by Employee to the Company of reasonably
appropriate documentation of such.
  

5.           Disability. This Agreement may be terminated at the option of the
Company if, as a result of any physical or mental disability, Employee is unable
to perform substantially all of Employee’s major duties hereunder for a
continuous period of four months or at least 90 days in any consecutive period
of 180 days. Employee shall continue to receive Employee’s full salary plus
bonus payments payable to Employee under Section 3 hereof regardless of any
illness or incapacity, unless and until this Agreement is terminated. If
Employee’s employment is terminated pursuant to this Section 5, Employee (or
Employee’s personal representative, in the case of Employee’s death) shall be
entitled to receive Employee’s full salary through the effective date of
termination.
 
6.            
Confidential Information; Proprietary Rights.
 
(a)           In the course of Employee's employment by the Company, Employee
will have access to and possession of valuable and important confidential or
proprietary data or information of the Company. Employee will not, during
Employee's employment by the Company or at any time thereafter, divulge or
communicate to any person, nor shall Employee direct any other employee,
representative or agent of the Company to divulge or communicate to any person
or entity (other than to a person or entity bound by confidentiality obligations
similar to those contained herein and other than as necessary in performing
Employee’s duties hereunder) or use to the detriment of the Company, or for the
benefit of any other person or entity, including, without limitation, any
competitor, supplier, licensor, licensee or customer of the Company, any of such
confidential or proprietary data or information or make or remove any copies
thereof, whether or not marked or otherwise identified as “confidential” or
“secret.” Employee shall take all reasonable precautions in handling the
confidential or proprietary data or information within the Company to a strict
need-to-know basis and shall comply with any and all security systems and
measures adopted from time to time by the Company to protect the confidentiality
of confidential or proprietary data or information.
 
(b)           The term "confidential or proprietary data or information" as used
in this Agreement shall mean information not generally available to the public,
including, without limitation, any patent, patent application, license,
sublicense, copyright, trademark, trade name, service mark, service name,
"know-how", trade secrets, customer lists, vendor lists, customer pricing or
terms, details of client or consultant contracts, pricing policies, cost
information, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans or any portion or
phase of any business, scientific or technical information, ideas, discoveries,
designs, computer programs (including source or object codes), processes,
procedures, formulae, improvements, information relating to the products
currently being sold, developed or contemplated, by the Company, or which
hereinafter may be sold, developed or contemplated, by the Company through the
date of termination of this Agreement, including, but not limited to, the
proprietary or intellectual property of the Company, whether or not in written
or tangible form, and whether or not registered, and including all memoranda,
notes, summaries, plans, reports, records, documents and other evidence thereof.
Notwithstanding the foregoing, data or information shall not constitute
"confidential or proprietary data or information" hereunder if it:
(i) is or becomes part of the public domain other than due to the breach of this
Agreement by Employee;
(ii) is already known to Employee on a non-confidential basis at the time of
disclosure by the Company;
(iii) becomes known to Employee from a source other than the Company, provided
that such source has not entered into a confidentiality agreement with the
Company with respect to such information or obtained the information from an
entity or person who is a party to a confidentiality agreement with the Company,
and without a breach of this Agreement or without a breach of duty owed by any
other person or entity to the Company;
(iv) is proven by competent evidence by Employee that it was independently
conceived or discovered by Employee without reference to or use of the Company’s
confidential or proprietary information; or
(v) is required by law to be disclosed by Employee.
 
(c)           Employee will at all times promptly disclose to the Company in
such form and manner as the Company may reasonably require, any inventions,
improvements or procedural or methodological innovations, including, without
limitation, those relating to programs, methods, forms, systems, services,
designs, marketing ideas, products or processes (whether or not capable of being
trademarked, copyrighted or patented) conceived or developed or created by
Employee during or in connection with Employee’s employment with the Company and
which relate to the business of the Company (the "Intellectual Property").
Employee agrees that all such Intellectual Property shall be the sole property
of the Company. Employee hereby assigns all of Employee’s right, title and
interest to the Intellectual Property to the Company. Employee further agrees
that Employee will execute such instruments and perform such acts as may
reasonably be requested by the Company to transfer to and perfect in the Company
all legally protectable rights in such Intellectual Property. To the extent any
moral rights or other Intellectual Property rights are not legally transferable
to the Company, Employee hereby waives and agrees to never assert any such
rights against the Company or any of its affiliates, even after termination of
employment with the Company.
 
(d)           All written materials, books, records and documents made by
Employee or coming into Employee’s possession during Employee’s employment by
the Company concerning any products, processes or systems used, developed,
investigated, purchased, sold or considered by the Company or otherwise
concerning the business or affairs of the Company, including, without
limitation, any files, customer records such as names, telephone numbers,
addresses and e-mail addresses, lists, firm records, brochures and literature,
shall be the sole property of the Company, shall not be removed from the
Company’s premises or transmitted to third parties by Employee, and upon
termination of Employee’s employment by the Company, or upon request of the
Company during Employee’s employment by the Company, Employee shall promptly
deliver the same to the Company. In addition, upon termination of Employee’s
employment by the Company, Employee will deliver to the Company all other
Company property in Employee’s possession or under Employee’s control,
including, but not limited to, financial statements, marketing and sales data,
customer and supplier lists and information, account lists and other account
information, database information, plans, designs and other documents, and
Employee shall not retain any electronically stored versions of the same.
 
                (e)         During the term of this Agreement, Employee  shall
comply in all respects with all applicable federal and state securities laws,
including without limitation with respect to insider trading, and all policies
and codes of conduct or ethics of the Company and its affiliates with respect
thereto.
  
 
7.            
Non-Competition; Non-Interference; Non-Solicitation.
 
(a)          During the Term and for a period of twelve months thereafter (the
"Restricted Period"), Employee shall not, without the written consent of the
Company, directly or indirectly, (i) become associated with, render services to,
invest in, represent, advise or otherwise participate in as an officer,
employee, director, stockholder, partner, member, promoter, agent of, consultant
for or otherwise, any business, wherever conducted, which is directly
competitive with (A) the business conducted by the Company on the last day of
the Term or (B) any business as to which the Company has actively begun
preparing to develop at the time of Employee's separation from the Company; or
(ii) for Employee’s own account or for the account of any other person or entity
(A) interfere with the Company’s relationship with any of its suppliers,
customers, accounts, brokers, representatives or agents or (B) solicit or
transact any business with any customer, account or supplier of the Company who
or which transacts or has transacted business with the Company at any time
during the Term; or (iii) employ or otherwise engage, or solicit, entice or
induce on behalf of Employee or any other person or entity, the services,
retention or employment of any person who has been an employee, principal,
partner, stockholder, sales representative, trainee, consultant to or agent of
the Company within one year of the date of such offer or solicitation.
Notwithstanding any provisions in this Section 7, (1) this Section 7 shall not
prohibit Employee from purchasing or owning up to five percent (5%) of the
outstanding capital stock of a company which is listed or authorized for trading
on any national securities exchange, Nasdaq or the over-the-counter markets or
has a class of securities registered under Section 12 of the Securities Act of
1934, as amended and (2) to the extent not inconsistent with Employee’s
obligations under this Agreement, Employee may engage in charitable or civic
activities and make passive investments in businesses which are not competitive
with the business of the Company.
      
 
(b)           If any one or more of the restrictions contained in this Section 7
shall for any reason be held to be unreasonable with regard to time, duration,
geographic scope or activity, the parties contemplate and hereby agree that such
restriction shall be modified and shall be enforced to the full extent
compatible with applicable law. The parties hereto intend that the covenants
contained in this Section 7 shall be deemed a series of separate covenants for
each country, state, county and city. If, in any judicial proceeding, a court
shall refuse to enforce all the separate covenants deemed included in this
Section 7 because, taken together, they cover too extensive a geographic area,
the parties intend that those of such covenants (taken in order of the cities,
counties, states and countries therein which are least populous) which if
eliminated would permit the remaining separate covenants to be enforced in such
proceeding shall, for the purpose of such proceeding, be deemed eliminated from
the provisions of this Section 7.
 
8.           Remedies. Employee acknowledges that the covenants contained in
Sections 6 and 7 are fair and reasonable in order to protect the Company’s
business and were a material and necessary inducement for the Company to agree
to the terms of this Agreement and to the employment of Employee by the Company.
Employee further acknowledges that any remedy at law for any breach or
threatened or attempted breach of the covenants contained in Sections 6 and 7
may be inadequate and that the violation of any of the covenants contained in
Sections 6 and 7 will cause irreparable and continuing damage to the Company.
Accordingly, the Company shall be entitled to specific performance or any other
mode of injunctive and/or other equitable relief to enforce its rights
hereunder, including, without limitation, an order restraining any further
violation of such covenants, or any other relief a court might award, without
the necessity of showing any actual damage or irreparable harm or the posting of
any bond or furnishing of other security, and that such injunctive relief shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled. The covenants in Sections 6 and 7 shall run in favor of
the Company and its affiliates, successors and assigns. The provisions of
Sections 6 and 7 and this Section 8 shall survive the termination of this
Agreement.
 
9.            
Termination.
 
(a)           The Company may terminate Employee’s services hereunder "for
cause" by delivering to Employee not less than ten (10) days prior to the date
on which the termination is to be effective, a written notice of termination for
cause specifying the act, acts or failure to act that constitute the cause. For
the purposes of this Agreement, “for cause” shall mean:  (i) any act of material
fraud or embezzlement, (ii) commission by Employee of any felony or entry of a
plea of nolo contendere to a felony charge; (iii) commission by Employee of a
crime involving moral turpitude or any knowing violation of any federal or state
banking or securities law, (iv) any repeated and willful refusal (other than any
such refusal due to physical or mental disability) by Employee to perform
Employee’s duties consistent with the terms of this Agreement after reasonable
notice and opportunity to cure, (v) any material breach by Employee of this
Agreement, if such material breach, if capable of cure, is not cured within
twenty (20) days after written notice thereof from the Company, (vi) any
material violation by Employee of the written policies or codes of
conduct (including written policies related to conflicts of interest; or (vii)
the death of Employee.
 
(b)           If (i) the Company terminates Employee’s employment hereunder "for
cause" as set forth in Section 9(a) hereof or (ii) Employee voluntarily
terminates Employee’s employment by the Company other than for “Good Reason” (as
defined below), the Company shall pay to Employee any unpaid compensation
payable pursuant to Section 3 hereof, which payment (y) shall include all
compensation earned up until and including the date on which the termination is
effective, and (z) shall be made within 30 days after the termination date, and
no other compensation shall be payable to Employee.
 
(c)           If the Company terminates Employee’s employment hereunder for any
reason other than "for cause" as set forth in Section 9(a) hereof or Employee
terminates Employee’s employment hereunder for “Good Reason” (as defined below),
the Company shall (1) pay to Employee compensation payable pursuant to Section
3(a) hereof, as specified herein, for (A) one calendar year from the date of
termination if Employee is terminated within twelve (12) months of the date
hereof or (B) six (6) months from the date of termination if Employee is
terminated more than twelve (12) months after the date hereof, including any
accrued but unused vacation and sick time as of the termination date pursuant to
Section 4(b), (2) pay to Employee a payment equal to the product of (A) the
annual bonus, if any, that Employee would have earned for the fiscal year in
which the termination date occurs based on achievement of the applicable
performance goals for such year and (B) a fraction, the numerator of which is
the number of days Employee was employed by the Company during the fiscal year
of termination and the denominator of which is the number of days in such fiscal
year. This amount shall be paid on the date that annual bonuses are paid to
similarly situated senior executive employees, and (3) reimburse Employee, for a
period of either (A) twelve (12) months if Employee is terminated within twelve
(12) months of the date hereof or (B) six (6) months if Employee is terminated
more than twelve (12) months after the date hereof, for the monthly health
continuation coverage premium paid by Employee for Employee under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) (the foregoing,
collectively, the “Severance Payments”). Employee and the Company acknowledge
that the foregoing provisions of this Section 9(c) are reasonable and are based
upon the facts and circumstances of the parties at the time of entering into
this Agreement, and with due regard to future expectations.
 

(d)           Resignation for Good Reason. Employee may terminate Employee 's
employment hereunder for "Good Reason". For purposes of this Agreement, "Good
Reason" shall mean (i) a substantial diminution or change of the duties of the
Employee which is materially inconsistent with Employee's duties and services
provided for in Section 2 hereof, (ii) a material breach by the Company of this
Agreement after notice and such breach has not been cured within twenty days
after receipt of such notice, or (iii) any purported termination by the Company
of Employee's employment otherwise than expressly permitted by this Agreement.
 
 

10.             Indemnification; Insurance.
 
(a)           The Company agrees to indemnify Employee and hold Employee
harmless against any and all losses, claims, damages, liabilities and costs (and
all actions in respect thereof and any legal or other expenses in giving
testimony or furnishing documents in response to a subpoena or otherwise),
including, without limitation, the reasonable costs of investigating, preparing
or defending any such action or claim, whether or not in connection with
litigation in which Employee is a party, as and when incurred, directly or
indirectly caused by, relating to, based upon or arising out of any work
performed by Employee in connection with this Agreement to the full extent
permitted by the Delaware General Corporation Law and by the Certificate of
Incorporation and Bylaws of the Company, as may be amended from time to time.
 
(b)           The indemnification provision of this Section 10 shall be in
addition to any liability which the Company may otherwise have to Employee.
 
(c)           If any action, proceeding or investigation is commenced as to
which Employee proposes to demand such indemnification, Employee shall notify
the Company with reasonable promptness. The Company shall have the right to
retain counsel of its own choice to represent Employee, subject to Employee’s
reasonable consent, and the Company shall pay all reasonable fees and expenses
of such counsel; and such counsel shall, to the fullest extent consistent with
such counsel’s professional responsibilities, cooperate with the Company and any
counsel designated by the Company. The Company shall be liable for any
settlement of any claim against Employee made with the Company’s written
consent, to the fullest extent permitted by the Delaware General Corporation Law
and any other applicable law, the Certificate of Incorporation and Bylaws of the
Corporation, as may be amended from time to time. No such settlement of any
claim shall be made by Employee without the written consent of the Company.
 
(d)           Further, the Company agrees to include Employee in the coverage of
any directors' and officers' liability it provides on behalf of its directors or
senior executive officers and, if Employee is a fiduciary under a Company plan,
coverage under the applicable fiduciary liability insurance policy. Employee
agrees to cooperate with the Company in the Company's efforts to obtain and
maintain a term insurance policy on the life of Employee with the Company as
sole beneficiary in such principal amount as may be determined by the Board.
 
11.           Taxes and Compliance with Section 409A.
 
(a)     This Agreement is intended to comply with Section 409A of the Internal
Revenue Code (the “Code”) (as amplified by any regulations promulgated
thereunder (the “Treasury Regulations”) or other Internal Revenue Service or
U.S. Treasury Department guidance), and shall be construed and interpreted in
accordance with such intent. If either the Company or Employee reasonably
determine that the Agreement does not meet the requirements of Code Section 409A
and that the Agreement may be amended or modified to meet the requirements of
Code Section 409A, the Agreement shall be amended or modified in order to meet
the requirements of Code Section 409A; provided, that any such amendment or
modification shall be subject to the mutual agreement of Employee and the
Company. Moreover, if, upon Employee’s separation from service, Employee is then
a “specified employee” (as defined in Section 409A of the Code), then only to
the extent necessary to comply with Code Section 409A and avoid imposition of
taxes under Code Section 409A, the Company will defer payment of certain of the
amounts owed to Employee under this Agreement until the earlier of Employee’s
death or the first business day of the seventh month following Employee’s
separation from service.
 
(b)           Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments. To the
extent permitted under Section 409A of the Code, any separate payment or benefit
under this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of the Code to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9)
or any other applicable exception or provision of Section 409A of the Code.
 
(c)           To the extent that any payments or reimbursements provided to
Employee under this Agreement are deemed to constitute compensation to Employee
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
amounts shall be paid or reimbursed reasonably promptly, but not later than the
75th day of the fiscal year following the year in which the expense was
incurred. The amount of any such payments eligible for reimbursement in one year
shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and Employee’s right to such payments
or reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit. No offset by the Company shall be permitted
against amounts that constitute deferred compensation subject to Code Section
409A.
 
12.           Notices. All notices, claims or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, when sent by email, facsimile or other electronic transmission, the
receipt of which is electronically confirmed, or one (1) day after being sent to
the recipient by reputable overnight courier service (charges prepaid). Such
notices, claims and other communications shall be sent to the addresses
indicated below or to such other address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party. All notices, claims and other communications hereunder may be
given by any other means, but shall not be deemed to have been duly given unless
and until it is actually received by the intended recipient:
 
 
If to the Employee, to:                                                       
James Polk
7550 Glen Ridge Road
Castle Pines, CO 80108
Telephone: [___]
Facsimile: [___]
Email: [___]
 
With a copy to:                                           [___]
[___]
[___]
Attention: [___]
Telephone: [___]
Facsimile: [___]
Email: [___]
 
If to the Company,
to:                                                                 
Scientific Industries, Inc.
80 Orville Drive, Suite 102
Bohemia, New York 11716
Attention: Chief Executive Officer
Telephone: (631) 567-4700
Facsimile: (631) 567-5896
Email: hsantos@scientificindustries.com
 
13.           Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the successors and assigns of
the Company, and unless clearly inapplicable, all references herein to the
Company shall be deemed to include any such successor. In addition, this
Agreement shall be binding upon and inure to the benefit of Employee and
Employee’s heirs, executors, legal representatives and assigns; provided,
however, that the obligations of Employee hereunder may not be delegated without
the prior written approval of the Company. In the event of any consolidation or
merger of the Company into or with any other corporation during the term of this
Agreement, or the sale of all or substantially all of the assets of the Company
to another corporation, person or entity during the term of this Agreement, such
successor corporation shall assume this Agreement and become obligated to
perform all of the terms and provisions hereof applicable to the Company, and
Employee's obligations hereunder shall continue in favor of such successor
corporation.
 
             14.          Acknowledgment. Employee acknowledges that Employee
has carefully read this Agreement, has had an opportunity to consult counsel
regarding this Agreement and hereby represents and warrants to the Company that
Employee’s entering into this Agreement, and the obligations and duties
undertaken by Employee hereunder, will not conflict with, constitute a breach of
or otherwise violate the terms of any other agreement to which Employee is a
party and that Employee is not required to obtain the consent of any person,
firm, corporation or other entity in order to enter into and perform Employee’s
obligations under this Agreement.
 
15.            
Waiver of Jury Trial.
 
EACH PARTY TO THIS AGREEMENT HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR
INDIRECTLY, THIS AGREEMENT, ANY RELATED DOCUMENTS, ANY DEALINGS BETWEEN OR AMONG
THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.
 
16.           
Enforcement. It is the desire and intent of the parties hereto that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, to the extent that a restriction contained
in this Agreement is more restrictive than permitted by the laws of any
jurisdiction where this Agreement may be subject to review and interpretation,
the terms of such restriction, for the purpose only of the operation of such
restriction in such jurisdiction, shall be the maximum restriction allowed by
the laws of such jurisdiction and such restriction shall be deemed to have been
revised accordingly herein. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be contrary to law or public policy, the
remaining provisions shall remain in full force and effect.
 
17.           Miscellaneous. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of New York, without regard to
conflicts of laws. The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any New York State or Federal court sitting in Suffolk County,
New York over any suit, action or proceeding arising out of or relating to this
Agreement. This Agreement contains the entire agreement of the parties relating
to the subject matter hereof and supersedes any other agreements entered into
between Employee and the Company prior to the date of this Agreement relating
thereto. This Agreement may not be altered, modified, amended or terminated
except by a written instrument signed by each of the parties hereto. No term or
provision hereof shall be deemed waived and no breach consented to or excused,
unless such waiver, consent or excuse shall be in writing and signed by the
party claimed to have waived, consented or excused. A consent, waiver or excuse
of any breach shall not constitute a consent to, waiver or, or excuse of any
other or subsequent breach whether or not of the same kind of the original
breach. This Agreement may be executed and delivered by facsimile signature and
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Counterparts may
be delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes. The headings in this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
[SIGNATURE PAGE TO FOLLOW]
 
 

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day of and year first above written.
 
  SCIENTIFIC BIOPROCESSING, INC.
 
 
 
/s/ John A. Moore
 
 
/s/ James Polk
 
John Moore
 
 
James Polk
 
President 
 
 

 



 

 
 

 
 
 
 
 
 
